 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3                                                         Case No.: 3:19-cv-00551-LRH-WGC
     CHRISTOPHER ALTHOUSE,
 4                                                                         Order
            Plaintiff
 5                                                                     Re: ECF No. 11
     v.
 6
   UNION PACIFIC RAILROAD
 7 COMPANY, a Delaware corporation,

 8          Defendant

 9

10          The Joint Discovery Plan and Scheduling Order filed at ECF No. 11 is APPROVED,

11 except that the court will not require the parties to submit an interim status report as provided for

12 in paragraph 4.

13 IT IS SO ORDERED.

14 Dated: December 20, 2019

15                                                            _________________________________
                                                              William G. Cobb
16                                                            United States Magistrate Judge

17

18

19

20

21

22

23
